DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 56, 60, 63, and 104 are objected to because of the following informalities: 
following formula (IV) in Claim 56, R1, R2, R3, R4, R5, and R6 should be replaced with R1, R2, R3, R4, R5, and R6 to match how they are set forth in the structure;
“carbinol” is misspelled in line 2 of Claim 60;
Claim 63 should be amended to recite, for example, “the isocyanate index is within a range”; and
Claim 104 should be amended to recite “a” vasculature.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 56 – 65, 68 – 69, 88, 90, 92 – 94, 101, and 103 - 108 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention because:
Claim 56 does not define what the moiety R’ is in R’OH.  For the purposes of further examination, R’ will be interpreted to be selected from a linear or branched, substituted or unsubstituted C1 – C24 alkyl or alkylene group.
There is a lack of antecedent basis for “the” PICC device set forth in Claim 94.  Neither Claim 94 nor the claims upon which it ultimately depends set forth a PICC device prior to this limitation.  For the purposes of further examination, Claim 94 will be interpreted to instead depend on Claim 88, which does set forth a PICC device and therefore provides antecedent basis for this limitation in Claim 94.

Notice of References Cited (PTO-892)
The art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2014/0276650 also pertains to alcohol resistant catheters based on polycarbonate polyurethanes, though these polyurethanes are not siliconized.
US 8,674,035 is directed to biostable polyurethanes having soft segments which contain 98 weight or greater polysiloxanes.
US 6,313,254 and US 6,627,724 are directed to polysiloxane-containing polyurethanes having soft segments containing 60 to 98 weight polysiloxane macrodiols and the balance of which may be polycarbonate macrodiols.
US 5,430,121 teaches thermoplastic polyurethanes which may be modified with siloxanes for use in the medical field, particularly as catheters.

Allowable Subject Matter
Claims 56 – 65, 68 – 69, 88, 90, 92 – 94, 101, and 103 – 108 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: the prior art does not teach or suggest a siliconized polycarbonate polyurethane prepared from all of the claimed ingredients in the claimed proportions, including an isocyanate index of 1.01 to 1.06 and soft segment comprising 15 to 15 weight percent polysiloxane.
US 8,242,189 to Rega corresponds to the closest prior art.  Rega teaches a polyurethane which is prepared by reacting a polyisocyanate, chain extender, polycarbonate diol, and polysiloxane.  However, Rega employs a polydialkylsiloxane which does not have the instantly claimed formula, requires the present copolymers comprise at least about 5 weight percent polysiloxane which would likely result in a polysiloxane content in the soft segment which is above the claimed range, and is silent regarding the isocyanate index at which the polyurethane is prepared.  Further, none of the remaining art of record provides teaching or motivation to modify Rega in the manner necessary to arrive at the instantly claimed invention.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA RIOJA whose telephone number is (571)270-3305. The examiner can normally be reached Monday - Friday 10:00 am - 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELISSA A RIOJA/Primary Examiner, Art Unit 1764